Case 1:17-cv-00772-GWG Document 375-8 Filed 04/21/20 Page 1 of 6




        Exhibit H
                  Case 1:17-cv-00772-GWG Document 375-8 Filed 04/21/20 Page 2 of 6




From:                               Sergei, Tanya
Sent:                               Friday, March 20, 2015 7:18 PM
To:                                 Harris, Ben
Subject:                            Clothing

Follow Up Flag:                     Flag for follow up
Flag Status:                        Flagged



Hi Ben,

Hoping all is well with you .. So I wanted to wait until Conclave was over to get your thoughts on my concerns in regards
to clothing allowance and or uniform.
I'm really hoping this is something that you are working on.
After my end of year calculations I realized just how much I spent on clothing, shoes etc ..
Ben it's a lot:( ..... the guys at least get 12k to spend on clothing throughout the year which is really great for them ...

I know you're probably tired of hearing about this but please advice me on what's going on moving forward!

PS, it will build my moral :). Thank you so much Ben I will wait to hear from you. Have a great evening.



Tanya Sergei
Sent from my iPhone
[http://jvsite.s3.amazonaws.com/mktg/signature.jpg]



Tanya Sergei
Sales Associate

john varvatos
1020 Lincoln Road
Miami Beach, FL 33139 US
phone: +1305.674.7917
fax: +1305.674.7913

www.johnvarvatos.com<http://www.johnvarvatos.com/>
www. face book. com/joh nva rvatos<http://www. face book. com/joh nva rvatos>
www. youtu be. com/joh nva rvatos<http://www. youtu be. com/joh nva rvatos>



John Varvatos Enterprises Inc Corporate Office 26 W. 17th Street NY NY 10011
Registration # - File# 3893991 Registration State: Delaware
Unsubscribe<http://www.johnvarvatos.com/CustomerService Unsubscribe.html> I Privacy Policy
<http://click.johnvarvatos.com/q/SbFmwmaUgbeAUn4vPOnd5uD4HObqYdj6VvLiofsAAugGxfOGKgn39bKbn>




                                                                                                                      JVE-002421
                  Case 1:17-cv-00772-GWG Document 375-8 Filed 04/21/20 Page 3 of 6




From:                             Harris, Ben
Sent:                             Monday, March 23, 2015 3:50 PM
To:                               Sergei, Tanya
Subject:                          RE: Email



Hi Tanya,

Yes, I did get your email. Sorry I didn't answer you sooner but occasionally I'm permitted a weekend off, haha.
We're working on something from here, together with HR for clothing allowance for our Women; no promises yet, but
I'll keep you posted.

Thanks,
Ben.

Ben Harris
Director of Retail Operations

john varvatos
26 West 17th Street, 10th floor
New York NY 10011
phone: 212 812 8034
fax: 212 812 8034

www.johnvarvatos.com
www.facebook.com/johnvarvatos
www.youtube.com/johnvarvatos

please consider the environment before printing this e-mail

-----Original Message-----
From: Sergei, Tanya
Sent: Monday, March 23, 2015 3:47 PM
To: Harris, Ben
Subject: Email

Hi Ben,

Hope you're well haven't herd from you, checking to see if you got my email..

Have a great day ..

Tanya Sergei
Sent from my iPhone
[http://jvsite.s3.amazonaws.com/mktg/signature.jpg]



Tanya Sergei
Sales Associate




                                                                                                             JVE-002422
                Case 1:17-cv-00772-GWG Document 375-8 Filed 04/21/20 Page 4 of 6

john varvatos
1020 Lincoln Road
Miami Beach, FL 33139 US
phone: +1305.674.7917
fax: +1305.674.7913

www.johnvarvatos.com<http://www.johnvarvatos.com/>
www. face book. com/joh nva rvatos<http://www. face book. com/joh nva rvatos>
www. youtu be. com/joh nva rvatos<http://www. youtu be. com/joh nva rvatos>



John Varvatos Enterprises Inc Corporate Office 26 W. 17th Street NY NY 10011 Registration# - File# 3893991
Registration State: Delaware Unsubscribe<http://www.johnvarvatos.com/CustomerService Unsubscribe.html> I Privacy
Policy <http://click.johnvarvatos.com/q/SbFmwmaUgbeAUn4vPOnd5uD4HObqYdj6VvLiofsAAugGxfOGKgn39bKbn>




                                                           2




                                                                                                         JVE-002423
                Case 1:17-cv-00772-GWG Document 375-8 Filed 04/21/20 Page 5 of 6




From:                               Sergei, Tanya
Sent:                               Monday, March 23, 2015 3:57 PM
To:                                 Harris, Ben
Subject:                            Re: Email



Oh no I'm bothering you during your time off, of course I am :) typical me!.

I get worried when you say I can't promise you anything so I'm gonna save all the hard questions for you when you're
back in the office.
Enjoy your time off and have loads of fun!

Tanya Sergei
Sent from my iPhone

> On Mar 23, 2015, at 3:49 PM, Harris, Ben <BenHarris@johnvarvatos.com> wrote:
>
> Hi Tanya,
>
> Yes, I did get your email. Sorry I didn't answer you sooner but occasionally I'm permitted a weekend off, haha.
> We're working on something from here, together with HR for clothing allowance for our Women; no promises yet, but
I'll keep you posted.
>
> Thanks,
> Ben.
>
> Ben Harris
> Director of Retail Operations
>
> john varvatos
> 26 West 17th Street, 10th floor
> New York NY 10011
> phone: 212 812 8034
> fax: 212 812 8034
>
> www.johnvarvatos.com
>www.facebook.com/johnvarvatos
> www.youtube.com/johnvarvatos
>
> please consider the environment before printing this e-mail
>
> -----Original Message-----
> From: Sergei, Tanya
> Sent: Monday, March 23, 2015 3:47 PM
> To: Harris, Ben
> Subject: Email
>
> Hi Ben,
>




                                                                                                                 JVE-002424
                  Case 1:17-cv-00772-GWG Document 375-8 Filed 04/21/20 Page 6 of 6
> Hope you're well haven't herd from you, checking to see if you got my email..
>
> Have a great day ..
>
> Tanya Sergei
> Sent from my iPhone
> [http://jvsite.s3.amazonaws.com/mktg/signature.jpg]
>
>
> Tanya Sergei
> Sales Associate
>
> john varvatos
> 1020 Lincoln Road
> Miami Beach, FL 33139 US
> phone: +1305.674.7917
> fax: +1305.674.7913
>
> www.johnvarvatos.com<http://www.johnvarvatos.com/>
> www. face book. com/joh nva rvatos<http://www. facebook. com/joh nva rvatos>
> www. youtu be. com/joh nva rvatos<http://www. youtube. com/joh nva rvatos>
>
>
> John Varvatos Enterprises Inc Corporate Office 26 W. 17th Street NY NY 10011 Registration# - File# 3893991
Registration State: Delaware Unsubscribe<http://www.johnvarvatos.com/CustomerService Unsubscribe.html> I Privacy
Policy <http://click.johnvarvatos.com/q/SbFmwmaUgbeAUn4vPOnd5uD4HObqYdj6VvLiofsAAugGxfOGKgn39bKbn>
>
[http://jvsite.s3.amazonaws.com/mktg/signature.jpg]



Tanya Sergei
Sales Associate

john varvatos
1020 Lincoln Road
Miami Beach, FL 33139 US
phone: +1305.674.7917
fax: +1305.674.7913

www.johnvarvatos.com<http://www.johnvarvatos.com/>
www. face book. com/joh nva rvatos<http://www. face book. com/joh nva rvatos>
www. youtu be. com/joh nva rvatos<http://www. youtu be. com/joh nva rvatos>



John Varvatos Enterprises Inc Corporate Office 26 W. 17th Street NY NY 10011
Registration # - File# 3893991 Registration State: Delaware
Unsubscribe<http://www.johnvarvatos.com/CustomerService Unsubscribe.html> I Privacy Policy
<http://click.johnvarvatos.com/q/SbFmwmaUgbeAUn4vPOnd5uD4HObqYdj6VvLiofsAAugGxfOGKgn39bKbn>




                                                            2




                                                                                                         JVE-002425
